ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_03_FR.txt.                                                                           780




    DÉCLARATION DE M. LE JUGE PARRA-ARANGUREN

[Traduction]

  1. La note du 19 mars 1912 adressée au ministre des affaires étran-
gères du Honduras par le ministre des affaires étrangères du Nicaragua
rappelle que la commission mixte créée par le traité de 1894 n’est pas par-
venue à un accord sur l’un des tronçons de la ligne frontière et indique :
       « Le désaccord se trouvant ainsi défini, toute la partie de la ligne
    frontière depuis le point de la cordillère appelé Teotecacinte jusqu’à
    sa fin sur la côte atlantique et jusqu’où doit finir dans la mer la juri-
    diction des deux Etats ne fut pas démarquée. Pour décider de quelle
    façon l’on devait tracer la partie de la ligne litigieuse, l’on se décida
    à exécuter les dispositions prévues à l’article III du traité déjà cité. »
    (C.I.J. Mémoires, Sentence arbitrale rendue par le roi d’Espagne le
    23 décembre 1906 (Honduras c. Nicaragua), vol. I, p. 292 ; les ita-
    liques sont de moi.)
   2. Par cette note du 19 mars 1912, le Nicaragua contesta pour la pre-
mière fois la validité et le caractère obligatoire de la sentence arbitrale de
1906, en particulier le choix de l’embouchure du fleuve Coco près du cap
Gracias a Dios comme point extrême limitrophe commun au Nicaragua
et au Honduras sur la côte atlantique. A cette occasion, le Nicaragua
invoqua plusieurs motifs de nullité de la décision du roi d’Espagne,
notamment le suivant :
       « C’est également un principe universel que les sentences contra-
    dictoires sont dépourvues de valeur et inapplicables, et la contradic-
    tion dans laquelle tombe la sentence est patente lorsqu’elle traite du
    tronçon de ligne qui doit séparer la juridiction des deux pays dans la
    mer territoriale, parce que, après avoir établi la règle selon laquelle
    la direction de la ligne est le thalweg ou ligne de plus grande pente
    du lit du cours du bras principal du fleuve Coco, elle déclare que les
    îlots situés sur ledit bras appartiennent au Honduras, ce qui conduit
    à cette inconséquence de laisser du territoire hondurien enclavé dans
    des eaux nicaraguayennes et, au surplus, laisse sans effet la ligne
    du thalweg indiquée ; en dehors du fait de ne rien décider sur la
    direction de la ligne qui, suivant le droit des gens, indique ce qui
    revient en mer à chaque république comme faisant partie de son ter-
    ritoire respectif. » (Ibid., p. 294 ; les italiques sont de moi.)


  3. Le paragraphe 39 de l’arrêt renvoie à la note du Nicaragua du
19 mars 1912. Toutefois, la Cour y indique seulement que le Nicaragua

                                                                          125

      DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. PARRA-ARANGUREN)              781

« contesta ... la validité et le caractère obligatoire de la sentence arbitrale »
sans mentionner les déclarations que je viens de citer, bien qu’elles
démontrent que, aux yeux du Nicaragua, la sentence arbitrale de 1906
avait établi la « ligne qui d[evait] séparer la juridiction des deux pays dans
la mer territoriale ».
   4. Je suis d’accord avec la note de 1912 du Nicaragua en ce qu’elle
reconnaît que la sentence arbitrale de 1906 avait déterminé la souverai-
neté sur les territoires continentaux et insulaires contestés, ainsi que sur
les eaux territoriales continentales et insulaires appartenant au Honduras
et au Nicaragua. Toutefois, je ne saurais partager l’avis du Nicaragua
selon lequel la décision du roi d’Espagne était nulle et non avenue en rai-
son des « lacunes, contradictions et obscurités qui l’affect[ai]ent ». Le
Nicaragua a présenté cet argument à la Cour, qui ne l’a pas retenu dans
son arrêt du 18 novembre 1960, lequel est revêtu de l’autorité de la chose
jugée (Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
(Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 205-217).
   5. Pour ces motifs, j’ai voté en faveur de l’alinéa 1 et contre les ali-
néas 2, 3 et 4 du dispositif de l’arrêt (par. 321).


                                   (Signé) Gonzalo PARRA-ARANGUREN.




                                                                             126

